The only question presented is this: Taking the matters alleged in the plea to be true, is the equity which the plaintiffs seek to set up by their bill now filed, the same as the equity (285) which the intestate attempted to set up in the first bill, and which was adjudged against him; in other words, does this bill seek to enforce the very equity which has been adjudged and decided by the decree in the first suit.
Upon this argument the Court is confined to the matters alleged in the bill and the matters set out in the plea, and for this reason, very great particularity is required in framing the plea. Without deciding whether this plea is informal in this, that it does not set out, in so many words, the bill in the first case, and does not set out the decree in that case, but simply states the substance and effect and material parts of the bill and decree, we put our decision on the ground that the equities are not the same, and that the equity of the bill, now before us, was not adjudged by the former decree.
The equity, which the bill seeks to set up is that the intestate of the plaintiffs, having made a contract to sell his land to the defendant, Scott, the intention was to reduce the contract of sale to writing, and in drafting the writing, either by the mistake or the ignorance or the fraudulent design of the draftsman, who was the defendant, Scott, the paper was so worded as to be a conveyance of the land instead of a contract toconvey on the payment of the purchase-money.
The equity of the first bill was, that the plaintiffs' intestate never intended, either to convey, or to contract to convey, his land, and that he was induced to sign and execute the paper, at a time when, from the effects of drinking, he was incapable of making a contract, and so the deed was obtained from him by fraud, and was void by reason of his incapacity.
These equities are wholly distinct and different: The first bill would have made the deed void and of no effect, against all persons, either as a contract to convey, or as a conveyance of the estate, or any part of it. This bill seeks to make the deed void as a conveyance, but establishes it as a contract to convey upon the payment of the purchase-money. Let the plea be overruled and the defendants be required to answer.
PER CURIAM.                                          Plea overruled. *Page 223 
(286)